         Case 4:20-cv-01269-BSM Document 3 Filed 12/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

HOLLY JOHNSON                                                                PLAINTIFF

v.                          CASE NO. 4:20-CV-01269-BSM

PARKER, et al.                                                           DEFENDANTS

                                        ORDER

       Holly Johnson’s suit is dismissed without prejudice because she has failed to comply

with the order [Doc. No. 2] directing her to pay the full filing fee or apply to proceed in

forma pauperis by November 21, 2020. See Local Rule 5.5(c)(2). It is certified that an in

forma pauperis appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 4th day of December, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
